DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-071084 A (hereinafter “Imae”) with a machine translation (submitted on 29 October 2021) being used as the English language equivalent translation, in view of United States Patent Application Publication No. US 2016/0084140 (hereinafter “Dietz”), and further in view of United States Patent Application Publication No. US 2016/0040045 (hereinafter “Morita”)Regarding claims 1, 4 and 5 	Imae teaches a laminate unit of a heat shield (high temperature heat insulator) 10 comprising: a highly heat resistant nonwoven fabric (substrate) 1 comprising a bulk of silica based inorganic fibers containing a hydroxyl group; and metal layers (metallic infrared mediator) 2a, 2b held on at least a part of one surface of the fabric (substrate) 1 (Figure 1, page 4 – 3rd full paragraph, and page 4 – 4th full paragraph).	Imae teaches the metal layers (metallic infrared mediator being a metal foil) 2a, 2b is an aluminum foil having a thickness ranging from 5 to 25 µm (page 5, 4th full paragraph), which falls within the claimed range.  Regarding the thermal emissivity of the metal foil, although the prior art does not explicitly disclose the metal foil has a thermal emissivity of 0.3 or less, the claimed property is deemed to naturally flow from the structure in the prior art since the Imae reference teaches a metal foil with an identical structure and chemical composition as the claimed infrared mediator.  See MPEP §2112. 	Imae teaches for adhesion between the fabric (substrate) and metal layers (metallic infrared mediators), a heat resistant adhesive (product) is used (page 5 – 9th full paragraph), which corresponds to a product holding the infrared mediator on/in the substrate.  Imae is silent with regards to specific materials for the heat resistant adhesive, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Dietz provides this conventional teaching showing that an inorganic binder (adhesive) used in a thermal insulating sleeve includes a sodium silicate, potassium silicate, or lithium silicate solution, where the sodium silicate and the potassium silicate are mostly or completely dissolved. Sodium silicate and potassium silicate can be in powder form, which can be dissolved in water to form the solution, and they can be already dissolved in a water solution, which is subsequently dried, cured, or otherwise hardened so as to form a rigid binder structure (paragraphs [0042] and [0045]), which corresponds to a first silica cured product.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the heat resistant adhesive of Imae from the materials disclosed by Dietz motivated by the expectation of successfully practicing the invention of a heat resistant adhesive useable in high temperature environments.	In addition, Dietz teaches the binder (silica cured product) is a hardened (solidified) material (paragraphs [0010] and [0042]) containing an inorganic binder and inorganic filler particles, where the inorganic binder includes a silicate which may be in powder form (silica powder), and the inorganic particles include montmorillonite (smectite) clay which may take the form of delaminated clay (layered silicate) (paragraphs [0042] and [0043]). 	The combination of Imae and Dietz fails to explicitly teach the first silica cured product contains a crystalline silica powder. 	Morita teaches an adhesive film which contains inorganic fillers used for improving heat resistance to the film.  Examples of the inorganic filler include powders of quartz glass, crystalline silica, etc. (paragraph [0060]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the adhesive film of Dietz with the inorganic fillers of Morita to improve the heat resistance of the binder (adhesive).Regarding claim 6 	In addition, Imae illustrates the metal foil 2a or 2b is held on one surface of the substrate (Figure 1), which corresponds to the other surface faces a thermal source to be insulated.Regarding claim 11 	In addition, Imae teaches the highly heat resistant nonwoven fabric (substrate) 1 is a nonwoven fabric which forms a laminated structure (three-dimensionally shaped molded article) (page 3, 7th full paragraph).Regarding claim 19 	In addition, Dietz teaches the pliable binder structure comprises an aqueous solution of sodium silicate which is subsequently dried (paragraphs [0042] and [0045]).Regarding claim 20 	In addition, the binder (adhesive) used in the thermal insulating sleeve (first silica cured product) from the combination of Dietz and Morita includes is a dry solidified product of suspension or paste containing crystalline silica powder (Morita – paragraph [0060]), delaminated clay (layered silicate), and an aqueous solution of sodium silicate (water and water glass) (Dietz – paragraphs [0042], [0043] and [0045]).  Regarding claims 21 and 22 	In addition, the aforementioned embodiment from Dietz, with regards to the composition of the inorganic binder (adhesive) used in a thermal insulating sleeve which includes a sodium silicate, potassium silicate, or lithium silicate solution, where the sodium silicate and the potassium silicate are mostly or completely dissolved, which is subsequently dried, cured, or otherwise hardened so as to form a rigid binder structure (paragraphs [0042] and [0045]), corresponds to the first silica cured product which does not contain a solidified product of colloidal silica.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record Imae, Dietz, and Morita while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 23.  	Specifically, none of Imae, Dietz, and Morita teach the high temperature heat insulator according to the combination of limitations from claims 1 and 6 in addition to wherein the other surface comprises a second silica cured product holding a ceramic particle as a ceramic infrared mediator, wherein the second silica cured product is an organic polymer containing siloxane bond. 	Claim 24 is included herein for the same reasons as claim 23, due to its dependency therefrom.
Response to Declaration/Arguments
The declaration under 37 CFR 1.132 filed 4 May 2022 is insufficient to overcome the rejection of claim 1 based upon 35 USC § 103 as set forth in the last Office action because the facts presented are not germane to the rejection at issue in that the combination of references now requires the use of crystalline silica in its cured adhesive product.  Therefore, the declarant’s evidence, which appears to show an alleged improvement to the shape retention with the use of crystalline silica, fails to show how the updated prior art of record is nonobvious over the claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant’s arguments, see pages 6-16, filed 4 May 2022, with respect to the rejection of claims 1-11 under 35 USC § 103 as being unpatentable over Imae and Dietz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional consideration of Morita, as detailed in the updated rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783